Title: Treasury Department Circular, 13 September 1792
From: Hamilton, Alexander
To: 



Sir
Treasury DepartmentSept 13 1792

By an Order of the Senate of the United States, dated 7th of May past, of which a copy is enclosed, it is required of the Secretary of the Treasury to lay before them at their next session a statement of the salaries, fees & emoluments, for one year ending the first of Octo next to be stated quarterly of every person holding any civil office or employment under the United States (except the Judges) and of the actual disbursements & expences in the discharge of their respective Offices & employments for the same period.
To enable me to comply with the requisition of the Senate I have to request that you will furnish me with an account embracing the objects, and stated in the manner & for the period before mentioned as it regards your office as soon after the first of Octo next as can be conveniently done.
I am Sir   With Consideration   Your Ob Servt
A Hamilton
